            Case 4:20-cv-00693-JM Document 15 Filed 08/27/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION
CAMBRIN BARNES                                  PLAINTIFF
ADC #147871

v.                               No: 4:20-cv-00693 JM-PSH

DEXTER PAYNE, et al.                                                      DEFENDANTS

                                              ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by

United States Magistrate Judge Patricia S. Harris, and the objections filed. After carefully

considering the objections and making a de novo review of the record in this case, the Court

concludes that the Proposed Findings and Recommendation should be, and hereby are, approved

and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT:

       1.      Barnes’ claims are dismissed without prejudice for failure to state a claim upon

which relief may be granted.

       2.      Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. §

1915(g).

       3.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from the order adopting this recommendation or the accompanying judgment would not

be taken in good faith.

       DATED this 27th day of August, 2020.



                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
